DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Applicant’s election of claims 1–5, 7–9, 12, 13, 16, 19, 21, 22, and 24–26 in the reply filed on August 18, 2022 is respectfully acknowledged. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse. See MPEP § 818.01(a).
Status of the Claims
Claims 1–5, 7–10, 12, 13, 16, 19, 21, 22, and 24–26 are pending. Claim 10 is withdrawn. In total, claims 1–5, 7–9, 12, 13, 16, 19, 21, 22, and 24–26 are the subject of this Office Action.
Claim Objections
Claim 26 recites “flocculent”. However, earlier in the claims, the word “flocculant” (underlining added) is recited. For the sake of consistency, it may be desirable to modify claim 26 so that --flocculant-- is recited. Correction here is optional and left solely to Applicant’s discretion.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2–4, 22, and 25 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2 and 3 recites the limitation “said magnetically-ballasted sludge cake”. There is insufficient antecedent basis for this limitation.
Claim 4 recites the limitation “said moving”. However, claim 4 depends from claim 2. And claim 2 refers to different species of moving. As such, claim 4 is indefinite: because it is unclear which moving is being referred to.
With respect to claim 22, respectfully, it is unclear what is being claimed.
Claim 25 recites the limitation “wherein said water is flocculated”. Respectfully, it is unclear whether or not Applicant intended to convey that water per se is being flocculated.1 For the purposes of examination, it is presumed that Applicant intended to convey that a flocculant has been added to said water.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 5 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The limitations of claim 5 appears to have been already listed in claim 2. Thus, claim 5 fails to further limit claim 2. Applicant may cancel claim 5, amend claim 5 to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless—
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, 4, 5, 8, 9, 12, 13, 16, 19, 21, 22, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saho.2
With respect to claim 1, Saho discloses a method of extracting water from sludge. (Saho Abstract; col. 2, ll. 27–30.) The sludge includes a magnetic ballast. (Id. col. 2, ll. 54–61; paragraph bridging cols. 5–6.) The sludge rests on an interface. (Saho col. 4, ll. 51–65.) The method comprises extracting water from said magnetically-ballasted sludge through magnetic treatment of said magnetically-ballasted sludge. (Id.; see also col. 6, ll. 46–52.)
With respect to claim 2, Saho’s magnetic treatment includes: moving a magnetically-ballasted sludge cake with respect to one or more magnets. (Saho col. 2, ll. 45–46); and varying the intensity of a magnetic field (id. col. 2, ll. 46–50.)
With respect to claim 4, Saho teaches that the movement of the sludge cake can be rotational. (Saho col. 6, ll. 38–40.)
With respect to claim 5, Saho’s magnetic treatment includes varying the intensity of a magnetic field. (Saho col. 2, ll. 46–50.)
With respect to claim 8, Saho teaches that the sludge can include a flocculant: polyaluminum chloride.3
With respect to claim 9, Saho suggests that the sludge can be a sludge cake. (Saho col. 2, ll. 27–31 (disclosing a “dense sludge”).)
With respect to claim 12, Saho discloses a method of extracting water from sludge during a treatment process of water or sludge. (Saho Abstract; col. 2, ll. 27–61.) The method comprises adding a magnetic ballast and a flocculant to water or sludge, forming flocs in said water or sludge. (Id. col. 2, ll. 54–61; col. 4, ll. 36–50.) The method further comprises applying a magnetic field to said water or said sludge, said magnetic field drawing said flocs to an interface, wherein a ballasted sludge cake is formed on said interface. (Saho Abstract; col. 2, ll. 27–61.) The method also comprises extracting water from said magnetically-ballasted sludge cake by applying a magnetic treatment to said magnetically-ballasted sludge. (Id.)
With respect to claim 13, Saho’s magnetic treatment includes: moving a magnetically-ballasted sludge cake with respect to one or more magnets. (Saho col. 2, ll. 45–46); and varying the intensity of a magnetic field (id. col. 2, ll. 46–50.)
With respect to claim 16, Saho’s magnetic treatment includes varying the intensity of a magnetic field. (Saho col. 2, ll. 46–50.)
With respect to claim 19, Saho teaches that a coagulant (polyaluminum chloride) can be added to said water or said sludge prior to applying a magnetic field. (Saho col. 4, ll. 36–50.)
With respect to claim 21, Saho teaches that the flocculant can be an inorganic flocculant: polyaluminum chloride.4
With respect to claim 22, Saho teaches that applying said magnetic field results in separating said ballasted sludge cake from liquid. (Saho Abstract.)
With respect to claim 24, the instant claim appears to share overlapping limitations with claims 1 and 12. As such, claim 24 is rejected for the same reasons provided in the rejections of claims 1 and 12 supra.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Saho in view of Cort.5
With respect to claim 3, Saho teaches forming a magnetically-ballasted sludge cake. (Saho Abstract; col. 2, ll. 27–61.) Saho does not appear to specify moving any magnet or electromagnet with respect to a magnetically-ballasted sludge cake. Cort teaches moving one or more magnets (said magnets generating a magnetic field) with respect to sludge: in order to provide collection of magnetic flocs. (Cort ¶¶ 52–53, 131.) As conveyed above, previously the courts have held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” With this holding in mind, it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to combine the teachings of Cort with the teachings of Saho, viz., such that Saho’s magnet is moved with respect to magnetically-ballasted sludge: in order to yield the predictable result of collecting magnetic flocs. KSR, 550 U.S. at 415–16.
Claims 7, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Saho.
With respect to claim 7, Saho does not appear to expressly specify that the varying is repeated more than four times. Respectfully, when a claim is directed to the duplication of known prior art elements, such duplication has no patentable significance unless a new and unexpected result is produced. See MPEP § 2144.04(VI)(B). The instant claim requires duplication of a step of varying. However, duplication of this step would reasonably be expected to produce the same results as the first instance of this step. Saho teaches that its varying step yields dewatered sludge. (Saho col. 2, ll. 32–53.) Thus, in view of the foregoing, it is respectfully submitted that at the time Applicant’s invention was effectively filed, it would have been obvious to one skilled in the art to duplicate the Saho’s step of varying in order to provide the predictable results of dewatering sludge multiple times.
With respect to claim 25, Saho teaches adding a flocculant to water as well as adding magnetic ballast to water. (Saho col. 4, ll. 36–50.) Saho suggests that these additions allow contaminants to be removed from water. Saho does not appear to expressly specify adding flocculant to water and then subsequently adding magnetic ballast to the water. 
Previously it has been held that selection of any order of mixing ingredients is prima facie obvious. Ex parte Rubin, 128 USPQ 440 (BPAI 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).
With these holdings in mind, it is respectfully submitted that at the time Applicant invention was effectively filed, it would have been prima facie obvious to one skilled in the art to add flocculant to Saho’s water and then magnetic ballast: in order to yield the predictable result of removing contaminants from water.
With respect to claim 26, the instant claim is found obvious based on the same rationale set forth in the rejection of claim 25 immediately above. E.g., it would have been prima facie obvious to one skilled in the art to add magnetic ballast to Saho’s water either prior to, during, or after an addition of flocculant: in order to yield the predictable result of removing contaminants from water.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–F from 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        





    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See, e.g., Definition of flocculate, Merriam-Webster.com, https://www.merriam-webster.com/dictionary/flocculate (“to cause to aggregate into a flocculent mass”) (last visited September 30, 2022).
        2 US 6,478,955 B1, issued November 12, 2002 (“Saho”).
        3 See, e.g., Li et al., Optimization of Polyaluminum Chloride-Chiotsan Flocculant for Treating Pig Biogas Slurry Using the Box-Behnken Response Surface Method, 16 Int. J. Environ. Res. Public Health, 1, 2 (2019) (“Polyaluminum chloride (PAC) is a cheaper water-soluble inorganic polymer floucclant (IPF) with properties such as adsorption, coagulation, and precipitation, [] so it is widely applied to water treatment . . . .”).
        4 See supra n. 3.
        5 US 2016/0221845 A1, published August 4, 2016 (“Cort”).